DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 05 July 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 107, 113, 209, 300 (Figs 1 and 3).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference characters have been used to designate multiple elements/structures/features: 
“428” in Fig 6A does not accurately point to integrator ports
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claims 22-23, 26, and 33-36, means-plus-function limitations that fit the criteria for interpretation under 112f include: “means to mix the first-stage airflow with a first cool air source…to provide a second-stage airflow”; “means to mix the second-stage airflow with a second cool air source…to provide a third-stage airflow”; “means to provide convective or film cooling via the pressurized cool air source”; “convective cooling means”; “film cooling means”; “means to mix the integrated exhaust flow with first cooling air to provide a cooled exhaust flow…”; “means to mix the cooled exhaust flow with a second cooling air to provide a final cooled exhaust flow”; “means to expel the final cooled exhaust flow away from the aircraft”; and “means to insulate the integrated exhaust with an airflow having a temperature substantially less than T1”.
These recited “means” are construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof, to the extent possible. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 22-23, and 25-36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 22, 35, and their dependents, the recitation of the second exhaust conduit being “substantially cylindrical” is not supported by the original disclosure under 112(a) written description. 
According to the Collins Dictionary, a cylinder is “an object with flat, circular ends and long, straight sides”. In this case, Applicant’s second exhaust conduit was not originally described in the specification as cylindrical, or to have any of the characteristics of the cylinder. In the Drawings, Figs 6A-8 show cross-section(s) of the second exhaust conduit as being elliptical (Figs 4-5 further depict the second exhaust conduit, however it is not clear from Figs 4-5 whether the second exhaust conduit has a circular cross-section or an elliptical cross-section). Thus, the characterization of the second exhaust conduit as “substantially cylindrical”, in the claims, is not supported by the original disclosure. 
Note, the term “substantially” is considered a relative term of degree that has not been defined by the Specification, and for which the Specification provides no standard for measuring or determining the degree. For example, it is not clear if the term covers deviation in the linear extent, the surface enclosure, or the cross-sectional shape of the cylindrical property. Then it is further unclear to what degree of deviation the term may cover: whether the conduit may be longitudinally curved or have turns; whether the conduit can have gaps, holes, or cut-outs, and of what size and shape is acceptable; whether the cross-section may be variable over the length, either continuously or discontinuously; whether the cross-section may be elliptical (and to what degree), or a rounded polygon (and to what degree), or asymmetrical (and to what degree). Due to the indefiniteness of the term (see 112b discussion below) the phrase “substantially cylindrical” is interpreted as “cylindrical”.
Regarding claim 2, the recitation “T1P1 is sufficiently different from T2P2 that the first exhaust airflow cannot mix directly with the second exhaust airflow” is not sufficiently supported in the original disclosure to show Applicant had possession of this feature. 
MPEP 2163.03 provides that a question as to whether a specification provides an adequate written description may arise in the context of an original claim when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). 
In this case, the claim defines the invention in functional language (airflow characteristics comprising T1P1 and T2P2 being sufficiently different as a result of operations occurring upstream of the exhaust) specifying a desired result (that they cannot mix directly) but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (the original disclosure does not provide sufficient evidence for achieving T1P1 and T2P2 that are so different they CANNOT mix directly. Instead, Applicant discloses T1P1 and T2P2 being different such that “the airflows do not readily mix” and “some equalization is required before the gases mix completely”. Direct mixing of the airflows comprising T1P1 and T2P2 also resulting in some undesired effects such as “the extra pressure from the primary exhaust…caus[ing] back pressure into the exhaust inlet for the SPU” ([0038]). In [0036] Applicant states “Theoretically, these two gas flows can be mixed to provide a temperature T3, somewhere between T1 and T2. But the vector mechanics make this mixing nontrivial, and the gas with a higher velocity could provide back-pressure to the gas with the lower velocity”. Thus, although there may be temperatures and pressures of airflows that are sufficiently different to cause undesired backpressure and incomplete mixing when “simply dumping exhaust from both sources into a single chamber and venting”, the disclosure does not discuss T1P1 and T2P2 differences that preclude or obviate any direct mixing.
MPEP 2163.03 further provides that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification because "[e]ven if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Thus, the verbatim repetition of the claim limitation in the Specification in [0067] and [0105] are insufficient to provide 112a support to the recited claim limitation. 
See also, discussed under 112b below. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 22-23, and 25-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 22, 35, and their dependents, the recitation of the second exhaust conduit being “substantially cylindrical” renders the claims indefinite because the term “substantially” is considered a relative term of degree that has not been defined by the Specification, and for which the Specification provides no standard for measuring or determining the degree. For example, it is not clear if the term covers deviation in the linear extent, the surface enclosure, or the cross-sectional shape of the cylindrical property. Then it is further unclear to what degree of deviation the term may cover: whether the conduit may be longitudinally curved or have turns; whether the conduit can have gaps, holes, or cut-outs, and of what size and shape is acceptable; whether the cross-section may be variable over the length, either continuously or discontinuously; whether the cross-section may be elliptical (and to what degree), or a rounded polygon (and to what degree), or asymmetrical (and to what degree). 
Regarding claims 1, 4, 10, 22, 28, 32, 35, 36 and their dependents, the further recitations of “substantially” render the claims indefinite because it is not clear what this term of degree encompasses. The Specification does not provide guidance on what is considered “substantially”, not substantially, or absolutely a feature or limitation. For example, claims 1, 4, 22, and 35 recite “substantially perpendicular” orientation. Perpendicularity is characterized by a 90-degree angle. It is unclear whether this limitation also includes ranges from 89-91degrees or 85-95degrees or 80-100degrees, etc. Claims 10 and 36 recite “a temperature substantially less than T1”, but it is not clear what is considered a substantial temperature difference (or substantially less than T1); e.g. whether 5°F is substantial, or 15°, or 30°, etc. Claim 28 recites “one airflow substantially surrounds the other airflow”, but it is unclear what is a substantially surrounding condition versus not substantially surrounding. It is further unclear whether the variability refers to circumferentially extent of one airflow around the other, or continuity of one airflow around the other, or whether one airflow surrounds the other more than the other surrounds the one airflow at a certain point of reference. Claim 32 recites “substantially into a common direction”. A common direction may be considered parallel directions or convergence into a single direction, which itself introduces ambiguity. Further, it is unclear whether the variability of a “substantially” common direction includes 2 degrees of angular deviation, or 5 degrees, or 12 degrees. Or whether the convergence in a single direction may be allowed to intersect and diverge downstream of the convergence and by what degree. Claims 1, 22, and 35 recite “substantially perpendicular” and “substantially toward[s]”. It is unclear whether the variability of a “substantially” perpendicular direction includes 2 degrees of angular deviation, or 5 degrees, or 12 degrees. Further, it is unclear whether substantially towards requires eventual convergence, or having some component of direction that is the same, the unknown degree of similarity further introducing ambiguity. 
Regarding claim 2, the recitation of “T1P1 is sufficiently different from T2P2 that the first exhaust airflow cannot mix directly with the second exhaust airflow” renders the claim indefinite because it is unclear whether the two airflows are physically prevented from any direct mixing as a result of the difference between T1P1 and T2P2 (unsupported under 112a as discussed above), or whether the two airflows merely result in undesired backpressure and/or incomplete mixture(s) when mixed directly (as supported under 112a, discussed above). 
There is further ambiguity regarding the term “directly” mixing. There is no Special Definition for “directly mixing” in the Specification. The plain meaning of “directly” as defined by Merriam Webster includes: “in immediate physical contact”, “without delay”, “immediately after”; by which “directly mixing” appears to include mixing regimes similar to Applicant’s invention where the two airflows are combined in immediate physical contact, without delay, and immediately after entering the exhaust mixing system. Thus, it is unclear if Applicant is purposefully contradicting the disclosure, or whether Applicant uses “directly mix” in some other, unconventional way (e.g., to refer to “dumping exhaust from both sources into a single chamber and venting” as per Applicant’s Specification [0035]). Although claims are interpreted in light of the Specification, limitations from the Specification cannot be imported into the claims and correction is required, if Applicant intends to use the latter interpretation from the Specification. The claims are construed with this latter interpretation for the purposes of examination. 
Regarding claim 3, the recitation “at least approximately two (2) times” renders the claim indefinite because to give a measurement of "greater than/less than/between about/approximately" is not intuitive, not common sense, and can reasonably lead to different results. The word “about” can mean more or less than the stated value; thus it is unclear whether, for example, the above limitation could include 1.99 times, 1.95 times, 1.9 ties, or 1.75 times, etc. which are approximately 2 (two) but not at least 2 (two).
Regarding claim 9, the recitation “a secondary engine” renders the claim indefinite because there is not yet a primary or first engine recited in the claim dependency chain.
	Regarding claim 12, the recitation “cooling air for stage two” renders the claim indefinite because it is unclear whether this is the same as, or different from, the previously claimed “stage two cooling airflow”. 
	Regarding claim 13, the recitation “at least one of a primary or a secondary engine bay airflow” renders the claim indefinite because it is unclear whether there is a primary airflow and a secondary airflow from an engine bay, or whether there is an airflow from a primary engine bay and an airflow from a secondary engine bay.
Regarding claim 22 and its dependents, the recitation “a second stage comprising means to mix the first-stage airflow with a first cool air source” interpreted under 112f renders the claim indefinite because the Specification does not provide a clear description of what the second stage means comprises. Although the Drawings label second stage (420) in Fig 4, it is unclear whether the second stage means comprises only the casing (of 420) capable of receiving two or more flows, the ejector-like structure (of 420) in Figs 4 and 6A, one or more of the baffles 432 and 436, a combination of a select two of these, or all of the above. It is construed as any of these, or equivalent means capable of performing the recited the function. 
Furthremore, the recitation of “a mixed airflow” renders the claim indefinite because it is unclear  whether it is the same as, or different from the “first stage airflow” previously claimed.
Regarding claim 23, the recitation “a third stage comprising means to mix the second-stage airflow with a second cool air source” interpreted under 112f renders the claim indefinite because the Specification does not provide a clear description of what the third stage means comprises. Although the Drawings label third stage (430) in Fig 4, it is unclear whether the third stage means comprises only the casing (of 430) capable of receiving two or more flows, the ejector-like structure (of 430 relative to 420) in Figs 4 and 6A, or a converging casing as in Fig 6A with sealed connection to the extender (440), a combination of a select two of these, or all of the above. It is construed as any of these, or equivalent means capable of performing the recited the function. 
Regarding Claims 26 and 33-34, the recitation(s) of “means to provide convective or film cooling via the pressurized cool air source”, “convective cooling means”, or “film cooling means” render the claim indefinite because it is unclear what means are being used and how they are being applied to the system. The Specification and Drawings offer no further clarification beyond a verbatim repetition of claim language in [0117, 124-125]. The means are interpreted to include any and all reasonable means of achieving the claimed function.
	Regarding claim 28, the recitations of “one airflow” and “the other airflow” renders the claim indefinite because it is unclear whether one or the other, refer to one of the previously claimed first airflow and second airflow, or whether one or the other of these refer to new and different airflows. 
Regarding claim 32, the recitation “a cooling airflow” renders the claim indefinite because it is unclear whether this is the same as, or different from, the first cool air source previously recited. 
Regarding claim 36, the recitation “the integrated exhaust” renders the claim indefinite because it is unclear whether this refers to the previously recited “integrated exhaust flow” (unsupported under 112a), or the previously recited “means to integrate the first and second exhaust flows” (supported under 112a). That is, the insulating means disclosed in the Specification - to which the claim recitation refers, and as which the claim is interpreted under 112f (see above) - is an insulating airflow in an air gap between an outer encasement and an inner encasement of the primary exhaust ([0047], Figs 4 and 6A). If the claim refers to the integrated exhaust flow, the claim is not supported by the disclosure. If the claim refers to the means to integrate, the claim is supported by the disclosure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, 22, 25, 27-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frawley 6122907.
Regarding Claim 1, Frawley teaches a multistage infrared suppression exhaust system (22) for an aircraft (10), comprising: 
a stage one (Figs 1A-5; incl. 26, 28, 46) comprising a first exhaust conduit (in 26) to receive a first exhaust (note, the term exhaust is defined as escaping gas or vapor, by Merriam Webster; in this case, SF is an escaping gas that escapes from the first exhaust conduit at 52) air flow (SF) at a first temperature-pressure product T1P1 (all air flows having a temperature and pressure), 
a second exhaust conduit (28) to receive a second exhaust air flow (PF) at a second temperature-pressure product T2P2 (all air flows having a temperature and pressure), and 
a flow integrator (incl.30, 52); and
	wherein the first exhaust conduit terminates in a mixing chamber (52, 46); 
wherein the second exhaust conduit is substantially cylindrical (Fig 4; elliptical just as Applicant’s second exhaust conduit is elliptical in Applicant’s Figs 6A-8) and disposed within and substantially perpendicular to the first exhaust conduit (Figs 1A-5), and comprises an enclosure (28) defining the second exhaust conduit (Figs 2, 4-5), and a plurality of integrator ports (one for each of 30S1, 30S2, 30S3, leading to 40; Figs 2, 4-5) formed through the enclosure (Figs 2, 4-5); and 
wherein the flow integrator comprises a plurality of angled chutes (30 incl. 30a, 30b, 30S1, 30S2, etc.) disposed to direct the second exhaust air flow from the plurality of integrator ports into the mixing chamber to form a mixed airflow (MF) comprising the first and second exhaust air flows (Fig 5);
a stage two (downstream of 46) comprising a stage two cooling airflow (ambient air) to cool the mixed air flows (ambient air being cooler than MF).
Regarding claim 4, Frawley teaches all the limitations of the claimed invention as discussed above. Frawley further teaches the second exhaust conduit is oriented substantially perpendicular to the first exhaust conduit and the flow integrator (Figs 2-5 as discussed above).
	Regarding claim 5, Frawley teaches all the limitations of the claimed invention as discussed above. Frawley further teaches the flow integrator comprises an array (Fig 2) of vented scissor structures (Figs 4-5 show symmetrical diverging legs, like scissors).
Regarding claim 6, Frawley teaches all the limitations of the claimed invention as discussed above. Frawley further teaches the array of vented scissor structures comprises vented scissor structures that are discretely vented (each of 30S1, 30S2, 30S3 with respective port from 28; or each of 30 venting to separated areas of 24 by 46’s).
Regarding claim 7, Frawley teaches all the limitations of the claimed invention as discussed above. Frawley further teaches the array of vented scissor structures comprises vented scissor structures that are multi-ported (two legs/exit ports to each of the three ports of 28).
	Regarding claim 8, Frawley teaches all the limitations of the claimed invention as discussed above. Frawley further teaches the first exhaust conduit is mechanically adapted to couple to a primary engine (12) of the aircraft (Figs 1-2).
	Regarding claim 9, Frawley teaches all the limitations of the claimed invention as discussed above. Frawley further teaches the second exhaust conduit is mechanically adapted to couple to a secondary engine (12) of the aircraft (Figs 1-2).
Regarding claim 22, Frawley teaches a multi-stage exhaust cooling system (22), comprising: 
a first exhaust inlet (57, 54, 56) to receive a first airflow (SF) from a first exhaust source (ambient; note, the term exhaust is defined as escaping gas or vapor, by Merriam Webster; in this case, SF is an escaping gas that escapes from the first exhaust conduit at 52), the first airflow having a first mechanical vector and a first temperature (all airflows having a mechanical vector and a temperature), wherein the first exhaust inlet terminates in a mixing chamber (52, 46);
a second exhaust inlet (receiving EPF in Fig 2) to receive a second airflow (EPF, PF) from a second exhaust source (12), the second airflow having a second mechanical vector and a second temperature (all airflows having a mechanical vector and a temperature), 
wherein the second exhaust inlet is substantially cylindrical (Figs 2, 4-5) and disposed within and substantially perpendicular to the first exhaust inlet (Figs 2 and 4-5), and comprises an enclosure (28) defining the second exhaust inlet (Figs 2, 4-5), and a plurality of integrator ports (one for each of 30S1, 30S2, 30S3, leading to 40; Figs 2, 4-5) formed through the enclosure (Figs 2, 4-5);
a first stage (Figs 1A-5; incl. 26, 28, 46) comprising an airflow integrator (incl.30, 52) to integrate the first airflow with the second airflow into a first-stage airflow (MF) having a third temperature between the first temperature and the second temperature (all airflows having a temperature, and the resultant temperature of a mixed flow being between the source flow temperatures when no added heat involved), the airflow integrator comprising a plurality of angled chutes (40, 30) disposed to direct the second airflow from the plurality of integrator ports into the mixing chamber (Figs 4-5) to form a mixed airflow (MF) comprising the first and second airflows (Fig 5); and 
a second stage (downstream of 52) comprising means to mix the first-stage airflow with a first cool air source (ambient air; i.e. by ejection of MF into ambient air), the first cool air source having a fourth temperature lower than the third temperature (ambient air being cooler than MF), to provide a second-stage airflow having a fifth temperature between the third temperature and the fourth temperature (as occurs with flow mixing, with no added heat involved).
Regarding claim 25, Frawley teaches all the limitations of the claimed invention as discussed above. Frawley further teaches a pressurized cool air source (ambient air having a pressure; i.e. not vacuum).
	Regarding claim 27, Frawley teaches all the limitations of the claimed invention as discussed above. Frawley further teaches the airflow integrator comprising a nested chute mixer (Fig 6 shows chutes 36 nested in 52 as seen in Figs 2, 4-5).
	Regarding claim 28, Frawley teaches all the limitations of the claimed invention as discussed above. Frawley further teaches the nested chute mixer is mechanically configured so that one airflow substantially surrounds the other airflow (Figs 4-5).
	Regarding claim 29, Frawley teaches all the limitations of the claimed invention as discussed above. Frawley further teaches the nested chute mixer comprises an array of vented scissor structures (Figs 4-5 show symmetrical diverging legs, like scissors).
	Regarding claim 30, Frawley teaches all the limitations of the claimed invention as discussed above. Frawley further teaches the array is linear (Fig 2).
	Regarding claim 31, Frawley teaches all the limitations of the claimed invention as discussed above. Frawley further teaches the array comprises dual arrays arranged as parallel mirror images (due to diverging legs from 40; Fig 2).
Regarding claim 32, Frawley teaches all the limitations of the claimed invention as discussed above. Frawley further teaches direct the airflow integrator is configured to direct the first airflow, second airflow, and a cooling airflow (ambient air) substantially into a common direction (by momentum of the ejection from 28; the mixed airflows move in the same direction; Fig 5).
	Regarding claim 33, Frawley teaches all the limitations of the claimed invention as discussed above. Frawley further teaches convective cooling means (SF convectively cools 28; Fig 5).

Response to Arguments
Applicant's arguments filed 13 June 2022 have been considered and were addressed in the rejection above at the relevant locations, but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s amendments.
Regarding Applicant’s Remarks for 112 issues. Applicant’s amendments do not appear to address all the 112 issues presented previously, and Applicant has made no further arguments against the 112 issues. 

Note
An attempt was made to propose Examiner’s Amendments to Applicant. However, no agreement was reached. See attached record of email correspondence. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741